646 F.2d 340
UNITED STATES of America, Appellee,v.Gaylon Don BALL, Appellant.UNITED STATES of America, Appellee,v.Waymon Jay BALL, Appellant.
Nos. 80-1977, 80-2020.
United States Court of Appeals,Eighth Circuit.
Submitted April 20, 1981.Decided April 24, 1981.

Gaylon Don Ball, pro se.
George W. Proctor, U. S. Atty., Terry L. Derden, Asst. U. S. Atty., William Gary Holt, Paralegal Specialist, Little Rock, Ark., for appellee.
Before HEANEY, ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Gaylon Ball and Waymon Ball were charged under a sixty-seven count indictment resulting from a government investigation of an alleged grain theft ring.  Each man pled guilty to twelve counts of the indictment, including conspiracy to defraud the United States Department of Agriculture, causing the issuance of false grain-weight certificates, and interstate transportation of stolen goods.  Both entered pleas of nolo contendere to charges of filing false income tax returns.  Both men were sentenced to three years imprisonment and three years probation.  Subsequently, Gaylon Ball and Waymon Ball filed identical petitions under 28 U.S.C. § 2255 seeking correction of their sentences to accord with alleged plea agreements.  The district court denied the motions without an evidentiary hearing.  Gaylon and Waymon Ball bring this appeal.


2
In support of their petitions Gaylon and Waymon Ball allege that they entered their guilty pleas with the understanding that they would serve no more than one year in prison.  However, a thorough review of the record refutes this.  The record indicates that the sentencing court complied fully with Rule 11 of the Federal Rules of Criminal Procedure in determining that no deals or promises had been made in exchange for petitioners' guilty pleas and that no promises had been made concerning the sentences to be imposed.  At that time both men expressly denied the existence of any plea bargain.  Neither offers any reason why they would have denied the existence of such a plea bargain when entering a guilty plea.  Richardson v. United States, 577 F.2d 447, 450 (8th Cir. 1978), cert. denied, 442 U.S. 910, 99 S. Ct. 2824, 61 L. Ed. 2d 276 (1979).  We are satisfied that the decision of the district court denying petitioners' motions is not clearly erroneous and that no error of law appears.  Accordingly, the judgment of the district court is affirmed pursuant to Rule 14 of the Rules of this court.